Citation Nr: 0114552	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for C6 quadriplegia, 
claimed as secondary to service-connected status post 
fracture of the transverse process of the L4 vertebrae.

2.  Entitlement to an increased rating for service-connected 
status post fracture of the transverse process of the L4 
vertebra, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1980.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for C6 quadriplegia, claimed as secondary 
to service-connected residuals of fracture of the transverse 
process of the L4 vertebra.  

In the June 1999 rating decision, the RO granted the veteran 
an increased disability rating of 20 percent for his service-
connected status post fracture of the transverse process of 
the L4 vertebra. The issue of entitlement to a disability 
rating in excess of 20 percent for service-connected status 
post fracture of the transverse process of the L4 vertebra 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In July 1994, the veteran sustained an injury of his 
cervical spine in a motorcycle accident.

2.  The objective medical evidence demonstrates that the 
veteran's current C6 quadriplegia is etiologically related to 
his service-connected residuals of fracture of the transverse 
process of the L4 vertebra.



CONCLUSION OF LAW

C6 quadriplegia is proximately due to or the result of a 
service-connected disability. 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
C6 quadriplegia.  His primary contention is that this 
disability is the proximate result of his service-connected 
residuals of fracture of the transverse process of the L4 
vertebra.  In the interest of clarity, after reviewing the 
factual background and the applicable law and regulations, 
the Board will analyze the issue on appeal and render a 
decision.

Factual Background

The veteran's service medical records show that he sustained 
a stress fracture of his L4 vertebrae in April 1980.  In 
August 1980, a service medical evaluation board diagnosed him 
with stress fracture of the transverse process of his L4 
vertebra.  He was discharged from active duty in November 
1980 and filed a compensation claim for this disability in 
December 1980.  By rating action of June 1981, he was granted 
service connection for status post fracture of the transverse 
process of the L4 vertebra, effective from November 1980.  
His rating history for this disability shows that it was 
evaluated as 10 percent disabling from November 1980 to 
January 1999, and then 20 percent disabling from January 1999 
onward.

Medical records from the University of Maryland Shock Trauma 
Center show that in July 1994, the veteran was admitted for 
emergency treatment following a motor vehicle accident.  
According to the records, the veteran hit a car while 
operating a motorbike and struck his head.  Though he was 
wearing a helmet at the time, he immediately lost motor 
function in his lower extremities.  Emergency room reports 
show that he had no motor function below his C6 vertebral 
level and no sensation below the C8 level.  X-rays of his 
cervical spine revealed subluxation of approximately 50 
percent at C5 and C6 with a unilateral locked facet and a 
laminar/pedicle fracture to C6.  MRI revealed a spinal cord 
contusion of C4-C5 and C5-C6.  The treatment course involved 
surgery for a C5-C6 and C6-C7 anterior cervical diskectomy.  
However, no significant recovery of his motor function was 
obtained following treatment and subsequent rehabilitation 
therapy.  At the present time, the veteran is wheelchair-
bound and classified as a C6 quadriplegic.  

In January 1999, the veteran filed a claim for service 
connection for C6 quadriplegia as secondary to his service-
connected residuals of fracture of the transverse process of 
the L4 vertebra.  

In oral hearing testimony presented before a hearing officer 
at the RO in April 2000 and the undersigned Board Member at 
the VA Central Office (CO) in April 2001, the veteran 
reported that the symptoms associated with his service-
connected low back disability included occasional, 
unpredictable episodes of neuropathy manifested by numbness, 
sensory loss, impaired motor function and loss of use of his 
lower extremities, in particular his left lower extremity.  
He testified that in July 1994, immediately prior to the 
moment of his accident, he experienced an episodic increase 
of low back pain with numbness radiating down his legs while 
he was operating his motorbike, causing loss of sensation and 
impaired motor function of his left leg.  He reported that 
his motorbike's gearshift was operated by his left leg.  He 
stated that he attempted to place his machine into neutral 
gear, but because of the sensory loss in his left leg he did 
not realize at the time that he had inadvertently engaged the 
motorbike's gearbox into a driving gear.  When he released 
his clutch his motorbike sped out of control, causing the 
accidental crash and producing the injuries which rendered 
him a C6 quadriplegic.  It was his contention, therefore, 
that his C6 quadriplegia was proximately due to his service-
connected status post fracture of the transverse process of 
the L4 vertebra.

In support of his contention regarding the etiology of his 
quadriplegia, the veteran submitted three statements, dated 
in December 1998, January 1999 and November 1999, from Dr. S. 
F., who is a VA physician at the Spinal Cord Injury Clinic of 
the Washington, D.C. VA Medical Center's Department of 
Neurology.  In his December 1998 statement, Dr. S. F. 
indicated that he was the veteran's treating physician.  In 
his January 1999 statement, Dr. S. F. noted the veteran's 
contention that his low back disability produced left leg 
numbness which caused him to lose control of his motorbike, 
crash his machine and injure his spinal cord, resulting in 
his quadriplegic state.  Dr. S. F. presented the opinion that 
the chain of events was plausible from a medical point of 
view and would therefore imply that the veteran's spinal cord 
injury was a direct consequence of his service-connected 
disability.  In his November 1999 statement, Dr. S. F. 
expounded upon his prior statement and expressed the 
following opinion:

In the case of (the veteran), I wish to clarify 
that (his) L4 vertebral fracture... caused episodic 
severe low back pain and numbness of his left leg.  
One of these episodes occurred while he was riding 
his dirt bike, causing him to be unable to shift 
into neutral with the left foot.  This failure of 
the left leg to perform caused (the veteran) to 
collide with a car and thus caused his cervical 
spinal cord injury.  (I) feel that his service-
connected back injury was the proximate cause of 
his spinal cord injury.

Relevant Law and Regulations

Service Connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (2000); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  


Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Preliminary matter - duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the service connection issue 
presently on appeal.  In view of the physician's opinions 
obtained which support the veteran's assertions regarding the 
etiology of his C6 quadriplegia, the Board finds that there 
is sufficient evidence of record with which it may make an 
informed decision.  The Board has not identified any other 
pertinent evidence which is not currently of record, and the 
veteran has not pointed to any such evidence.  

The Board further observes that the veteran has been informed 
in communications from the RO of the types of evidence which 
could be submitted by him in support of his claim.  He has 
been accorded ample opportunity to present evidence and 
argument in support of this claim, including presenting his 
testimony at personal hearings.  In particular, the veteran 
has been provided with an opportunity to notify VA of the 
existence of any further information that would tend to 
substantiate his claim, but he has chosen not to do so.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's service 
connection claim has been adjudicated by the RO under the 
same statutory and regulatory criteria which must be applied 
by the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Discussion

As indicated above, the veteran seeks service connection on a 
secondary basis.  He has, in essence,  presented a theory of 
medical causation which associates his service-connected low 
back disability with his C6 quadriplegia.  Specifically, he 
asserts that his left leg went numb as a result of his 
service-connected residuals of a fracture of the transverse 
process of his L4 vertebra at the moment he was operating a 
motorbike on July 23, 1994, causing him to lose control of 
his vehicle and crash it, sustaining spinal cord injuries in 
his cervical spine which caused him to be permanently 
paralyzed from the level of his C6 vertebra.  

The Board notes that the evidence does not show the veteran 
to be a medical professional.  While his own assertions of 
medical causation are insufficient on their own to establish 
service connection (see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992), his contentions have been supported by the 
objective medical opinion of Dr. S. F., a VA physician 
specializing in neurology and spinal cord injuries and the 
veteran's treating physician.  

The Board notes that the "treating physician rule" that gives 
the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  However, although the Court has specifically 
rejected the "treating physician rule", the Board is 
obligated to articulate reasons or bases for rejecting the 
medical opinion of a treating physician.  See Guerrieri, 4 
Vet. App. at 470-1.

Dr. S. F. stated without ambiguity that he concurred with the 
veteran's account of the chain of events surrounding his July 
1994 accident and expressed his belief that the veteran's 
service-connected back injury was the proximate cause of his 
spinal cord injury.  The claims file contains no opposing 
medical opinion which directly challenges the favorable one 
presented by Dr. S. F.  Accordingly, the Board finds the 
evidence to be in support of the veteran's claim.  Thus, 
service connection for C6 quadriplegia as secondary to his 
service-connected status post fracture of the transverse 
process of the L4 vertebra is granted. 


ORDER

The veteran's claim of entitlement to service connection for 
C6 quadriplegia is granted.


REMAND

The June 1999 RO decision which was the subject of the 
current appeal also addressed the issue of entitlement to an 
increased rating in excess of 10 percent for the veteran's 
service-connected status post fracture of the L4 transverse 
process.  The RO granted a 20 percent rating.  Notice of that 
decision was sent to the veteran in correspondence dated in 
July 1999.  The veteran's Notice of Disagreement addressing 
the issue of service connection claim for C6 quadriplegia was 
received in September 1999.  The veteran was furnished with a 
Statement of the Case addressing only this matter in 
September 1999.  

The veteran's Substantive Appeal as to the service connection 
claim for C6 quadriplegia was received by the RO in February 
2000.  In that communication, the veteran also presented 
statements which the Board construes to constitute a timely 
Notice of Disagreement with that part of the June 1999 rating 
decision which granted an increased evaluation to 20 percent 
for his service-connected status post fracture of the L4 
transverse process.  The veteran's statements indicate that 
he believes he should have been assigned a higher rating than 
20 percent.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2000).   
The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).

The RO has not had an opportunity to furnish the veteran with 
a Statement of the Case as to the increased rating issue for 
his service-connected low back disability.  Under the Court's 
jurisprudence, the Board is obligated to remand this issue.  
See Godfrey, supra; see also Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to an increased evaluation in excess of 
20 percent for status post fracture of 
the L4 transverse process.  The veteran 
and his representative should be provided 
with copies of the Statement of the Case 
and advised of the time period in which 
to perfect his appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

